                                              28 Filed 12/08/20
          Case 2:19-cv-02525-MMC-JLT Document 29       12/07/20 Page 1 of 6

 1 DAVID P. MASTAGNI (SBN 57721)
   GRANT A. WINTER (SBN 266329)
 2 MASTAGNI HOLSTEDT, A.P.C.
   1912 I Street
 3 Sacramento, California 95811
   Telephone: (916) 446-4692
 4 Facsimile: (916) 447-4614
   gwinter@mastagni.com
 5
   Attorneys for Plaintiff
 6 STEPHEN O. MROCZKA

 7
   JANET A. CABRAL (SBN 168900)
 8 Office of the U.S. Attorney
   Southern District of California
 9 880 Front St Ste 6293,
   San Diego, CA 92101-8807
10 Telephone:(619) 546-8715
   Telework:(619) 847-6782
11 janet.cabral@usdoj.gov

12 Attorneys for Defendant
   ATTORNEY GENERAL WILLIAM BARR
13

14                           IN THE UNITED STATES DISTRICT COURT

15                             EASTERN DISTRICT OF CALIFORNIA

16

17   STEPHEN O. MROCZKA,                       Case No. 2:19-cv-02525-MMC-JLT

18                            Plaintiff,       STIPULATED PROCEDURAL REQUEST
                                               AND [PROPOSED] ORDER TO MODIFY
19                      v.                     PRETRIAL PREPERATION ORDER of JULY
                                               6, 2020 [STANDING ORDER NUMBER 8]
20   ATTORNEY GENERAL WILLIAM BARR,

21                            Defendant.

22

23

24

25

26

27

28

     STIPULATED PROCEDURAL REQUEST AND [PROPOSED] ORDER TO MODIFY PRETRIAL PREPERATION
     ORDER OF JULY 6, 2020 [STANDING ORDER NUMBER 8]
           Case 2:19-cv-02525-MMC-JLT Document 28
                                               29 Filed 12/07/20
                                                        12/08/20 Page 2 of 6

 1          Pursuant to Order Number 8 of the Standing Orders for Civil Cases Assigned to The Honorable

 2 Maxine M. Chesney, Plaintiff Stephen O. Mroczka and Defendant Attorney General William Barr, by

 3 and through their respective counsel, hereby submit this stipulated request for procedural scheduling

 4 changes in this case. Specifically, the parties request that the Court issue an order modifying the case

 5 management dates and deadlines that were set forth in the Pretrial Preparation Order of July 6, 2020. As

 6 demonstrated herein, there is a good cause basis for the requested changes.

 7

 8          FACTUAL BASIS FOR REQUEST TO MODIFY PRE-TRIAL PREPARATION ORDER

 9          In addition to the Coronavirus pandemic – which has caused difficulties in almost all facets of
10 society over the past nine months – there have been a number of procedural delays that have led to the

11 need for the scheduling modifications requested here. This case was filed on July 17, 2019 on behalf of

12 Stephen O. Mroczka, a Deputy U.S. Marshall who often works with and interacts with certain staff

13 members and judges in the U.S. District Court for the Eastern District of California. The case was

14 originally assigned to Chief District Judge Kimberly Mueller, but on April 30, 2020, the Court notified

15 the parties that Judge Mueller was recusing herself and that the case would have to be reassigned to a

16 different judge.

17          The case was assigned to the Honorable Senior Judge Maxine M. Chesney on May 13, 2020. On
18 May 28, 2020, Judge Chesney scheduled a Status Conference for July 1, 2020. The conference took

19 place telephonically on July 1, 2020, and on July 6, 2020 the currently operative Pretrial Preparation

20 Order was issued providing case management deadlines through trial. At the July 1, 2020 Status

21 Conference, in addition to discussing case management dates and deadlines, the parties and Judge

22 Chesney discussed conducting an early Settlement Conference prior to incurring much more time and

23 expense on discovery.

24          Magistrate Judge Jacqueline Scott Corley was assigned as Settlement Conference Judge. On
25 July 15, 2020, a telephonic Scheduling Conference was held before Magistrate Judge Corley and a

26 Settlement Conference was scheduled for September 25, 2020. Plaintiff was also ordered to serve a

27 settlement demand with itemized damages not later than September 11, 2020.

28
                                               1
      STIPULATED PROCEDURAL REQUEST TO MODIFY PRETRIAL PREPERATION ORDER OF JULY 6, 2020
      [STANDING ORDER NUMBER 8]
           Case 2:19-cv-02525-MMC-JLT Document 28
                                               29 Filed 12/07/20
                                                        12/08/20 Page 3 of 6

 1          Plaintiff served his itemized settlement demand on September 11, 2020, as ordered. However,

 2 on September 15, 2020, before the Settlement Conference could take place, counsel for the Defendant

 3 notified the Court that the U.S. Attorney’s Office for the Eastern District of California requested to be

 4 recused because Mr. Mroczka had taken a new job within the U.S. Marshal Service that required him to

 5 work in the same office as the U.S. Attorneys for the Eastern District. On September 16, 2020, the

 6 Court issued an order vacating the September 25, 2020 Settlement Conference.

 7          On November 9, 2020, new counsel appeared on behalf of Defendant Attorney General William

 8 Barr. On December 2, 2020, a Scheduling Conference was held before Judge Corley and a new

 9 Settlement Conference was scheduled for January 25, 2021. During the December 2, 2020 Scheduling

10 Conference, the parties and Judge Corley discussed the potential benefits of negotiating a settlement

11 before substantially more time and expense is incurred on discovery.

12          Pursuant to the July 6, 2020 Pretrial Preparation Order, the currently operative case management

13 deadlines are as follows:

14              1. Deadline to Amend 10/30/2020;

15              2. Discovery Cutoff 3/19/2021;

16              3. Expert Disclosure 1/8/2021;

17              4. Expert Rebuttal 2/5/2021;

18              5. Expert Discovery cutoff 3/19/2021;

19              6. Further Status Conference Statement 4/2/2021;

20              7. Dispositive Motions Filed 4/23/2021;

21              8. Further Status Conference 4/9/2021 by phone;

22              9. Final Pretrial Conference 9/24/2021; and,

23              10. Jury Trial set for 11/1/2021

24

25          GOOD CAUSE FOR REQUEST TO MODIFY PRETRIAL PREPARATION ORDER

26          The parties stipulate that there is good cause to continue the Pretrial Preparation Order and case
27 management deadlines because the unexpected delay caused by the recusal and replacement of the

28
                                               2
      STIPULATED PROCEDURAL REQUEST TO MODIFY PRETRIAL PREPERATION ORDER OF JULY 6, 2020
      [STANDING ORDER NUMBER 8]
           Case 2:19-cv-02525-MMC-JLT Document 28
                                               29 Filed 12/07/20
                                                        12/08/20 Page 4 of 6

 1 Defendant’s counsel took up a significant amount of the time the parties had been anticipating to use for

 2 discovery prior to the discovery cut-off.

 3          At the time of the scheduling of the September 25, 2020 Settlement Conference, the parties

 4 anticipated that they would have had approximately six months to complete discovery if the case was

 5 not resolved at the Settlement Conference. More than half of that time has now expired. Moreover, the

 6 parties and Magistrate Judge Corley have agreed to reschedule the Settlement Conference based on the

 7 premise that an early conference would be useful prior to conducting substantially more discovery. If

 8 the case is not resolved at the January 25, 2021 Settlement Conference, there will be less than two

 9 months to complete discovery, which the parties agree will be insufficient.

10          Moreover, the current deadlines for expert witness disclosures and rebuttal expert disclosures are

11 in January and February 2021, which will not be feasible based on the lack of discovery that has been

12 conducted so far due to the aforementioned delays.

13          In the interest of allowing the parties to participate in the January 25, 2021 Settlement

14 Conference and allowing the parties sufficient time for discovery and other deadlines if the case does not

15 settle at the conference, the parties propose the following alternative Pretrial Preparation dates:

16              1. Deadline to Amend 3/1/2021;

17              2. Discovery Cutoff 9/17/2021;

18              3. Expert Disclosure 7/8/2021;

19              4. Expert Rebuttal 8/5/2021;

20              5. Expert Discovery cutoff 9/17/2021;

21              6. Further Status Conference Statement 10/11/2021;

22              7. Dispositive Motions Filed10/25/2021;

23              8. Further Status Conference 10/18/2021 by phone;

24              9. Final Pretrial Conference 1/24/2022; and,

25              10. Jury Trial set for 6/1/2022

26

27          Good cause also exists because the parties have not previously requested scheduling extensions.

28 The parties agree to this request and agree that neither party will be prejudiced. And, the parties have
                                               3
      STIPULATED PROCEDURAL REQUEST TO MODIFY PRETRIAL PREPERATION ORDER OF JULY 6, 2020
      [STANDING ORDER NUMBER 8]
            Case 2:19-cv-02525-MMC-JLT Document 28
                                                29 Filed 12/07/20
                                                         12/08/20 Page 5 of 6

 1 acted diligently in quickly making this request after the reassignment of defense counsel and the

 2 rescheduling of the Settlement Conference.

 3          It is so Stipulated.

 4

 5 Dated:                                               MASTAGNI HOLSTEDT, A.P.C.

 6                                               By:    /s/ Grant A. Winter_______________
                                                        GRANT A. WINTER
 7
                                                        Attorneys for Plaintiff
 8                                                      STEPHEN O. MROCZKA
 9

10 Dated:
                                                        United States Attorney
11

12                                               By:    /s/ Janet A. Cabral_________________
                                                        JANET A. CABRAL
13                                                      Assistant United States Attorney
14                                                      Attorneys for Defendant
                                                        ATTORNEY GENERAL WILLIAM BAR
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               4
      STIPULATED PROCEDURAL REQUEST TO MODIFY PRETRIAL PREPERATION ORDER OF JULY 6, 2020
      [STANDING ORDER NUMBER 8]
                                               28 Filed 12/08/20
           Case 2:19-cv-02525-MMC-JLT Document 29       12/07/20 Page 6 of 6

 1                                          [PROPOSED] ORDER

 2          Pursuant to the stipulated request of the parties, and the showing of good cause made therein, as
 3 well as the showing of good cause evident based upon the history of events on the Docket in this matter,

 4 the Court finds that there is good cause to modify the Pretrial Preparation Order as follows:

 5             1. Deadline to Amend 3/1/2021;
 6             2. Discovery Cutoff 9/17/2021;
 7             3. Expert Disclosure 7/8/2021;
 8             4. Expert Rebuttal 8/5/2021;
 9             5. Expert Discovery cutoff 9/17/2021;
10             6. Further Status Conference Statement 10/11/2021;
11             7. Dispositive Motions Filed10/25/2021;
12             8. Further Status Conference 10/18/2021 by phone;
13             9. Final Pretrial Conference 1/24/2022; and, 5/17/2022, at 10:00 a.m.
14             10. Jury Trial set for 6/1/2022   July 11, 2022,
                                                 7/11/2020,     at 9:00
                                                            at 9:00 a.m.a.m.
                                                                         * *

15

16 It is so ordered.

17 Dated: December 8, 2020

18                                                By:                               _________
                                                                                    ________
                                                         Hon.
                                                         Hon.
                                                           n Senior
                                                              Senior Judge Maxine
                                                                           M xine M. Ch
                                                                           Ma        Chesney
                                                                                      hes
                                                                                       esne
                                                                                         ne
19

20

21

22

23

24

25    * The requested trial date is not available.

26

27

28
                                               5
      STIPULATED PROCEDURAL REQUEST TO MODIFY PRETRIAL PREPERATION ORDER OF JULY 6, 2020
      [STANDING ORDER NUMBER 8]
